Citation Nr: 1113956	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-41 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder with manifestation of a sleep disorder, to include under the provision of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include under the provision of 38 U.S.C.A. § 1151.  

3.  Entitlement to service connection for a bladder/urinary disorder with swelling (claimed variously as a genitourinary disorder and/or a prostate condition to include loss of bladder control; also referred to herein simply as a "bladder disorder"), to include under the provision of 38 U.S.C.A. § 1151.

4.  Entitlement to service connection for penile numbness with erectile dysfunction, to include under the provision of 38 U.S.C.A. § 1151.

5.  Entitlement to service connection for a gastrointestinal disorder, to include under the provision of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 until November 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the above-referenced claims.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In his July 2004 and July 2007 claims, the Veteran initially claimed service connection for a psychiatric disorder, a bladder disorder, penile numbness with erectile dysfunction, CFS, a sleep disorder, abdominal pain, swelling, and complications of a cyst removal, all to include under the provision of 38 U.S.C.A. § 1151.  During the October 2010 video conference hearing, the Veteran clarified these claims.  The characterization of the issues have been refined slightly since the hearing, as reflected on the preceding page.  

The issues of service connection for psychiatric, gastrointestinal, bladder disorder, and penile numbness and erectile dysfunction disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2004, the Veteran underwent a cystectomy at a VA medical facility.

2.  The Veteran consented to having the cystectomy surgery.

3.  The evidence of record does not show that the Veteran currently has CFS as a result of any of the procedures performed and treatment provided by VA in March 2004.  

4.  The evidence of record does not show that the Veteran currently has penile numbness or erectile dysfunction disability as a result of any of the procedures performed and treatment provided by VA in March 2004.  

5.  The evidence of record does not show that the Veteran currently has  gastrointestinal disability as a result of any of the procedures performed and treatment provided by VA in March 2004.  



CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for CFS have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.61 (2010).


2.  The criteria for compensation under 38 U.S.C.A. § 1151 for a penile numbness and erectile dysfunction disability have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.61 (2010).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for a gastrointestinal disability have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.61 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Under the law, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Title 38, United States Code, Section 1151 provides that where a Veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  See Anderson v. Principi, 18 Vet. Ap. 371, 376 (2004); see also Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The Board observes that VCAA notice must be provided before the initial unfavorable determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the RO initially adjudicated the claims on appeal in February 2008.  Review of the claims folder reveals compliance with the VCAA and the timing requirements.  In letters dated in August 2004, September 2007, October 2008, and May 2009, the RO specifically advised the Veteran of the evidence needed to substantiate his claims brought under the provisions of 38 U.S.C.A. § 1151, including an explanation of what evidence VA was obligated to obtain or to assist the Veteran in obtaining and what evidence or information the Veteran was responsible to provide.

In Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate the claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish a disability rating and effective date for the award of benefits will be assigned if eligibility for a benefit is awarded.  This notice was provided to the appellant in September 2007, October 2008, and May 2009.

Following the aforementioned notice, subsequent adjudication of the claim on appeal was undertaken in a Statement of the Case (SOC) issued in September 2009.  Pricket v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  In sum, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.  38 U.S.C.A. § 5103(a).

With respect to the duty to assist, the RO has obtained the available private and VA medical records relevant to his claim.   See 38 U.S.C.A. § 5103A(d).  The Veteran has also submitted his own statements and contentions for the record.


Legal Criteria for Service Connection under § 1151

As noted above, Title 38, United States Code, Section 1151 provides that where a Veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  See Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  Section 1151(a) grants compensation for qualifying disabilities to Veterans in the same manner as if such disability were service-connected, under certain circumstances.  See also 38 C.F.R. § 3.361.

Initially, there must be evidence of additional disability, as shown by comparing a Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.361(c)(1).  Finally, the disability must not be the result of willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

The additional disability must be caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA, and the proximate cause of the disability must be attributable to:  (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Here, the Veteran filed claims for service connection for CFS, penile numbness and erectile dysfunction, and a gastrointestinal disorder, all of which he attributed to a March 2004 surgery to remove a cyst performed at a VA facility.  He has asserted that he was advised to undergo the surgery to remove the cyst by VA physicians and he was later informed that the surgery was unnecessary.  During the October 2010 video conference hearing, the Veteran described his CFS condition; he asserted that ever since his March 2004 surgery, he has had difficulty sleeping.  He testified that he constantly felt fatigued due to his lack of sleep.  Additionally, he reported that following the surgery he has experienced penile numbness, erectile dysfunction, bladder spasms, bladder irritation, urinary dribbling, bloating, and indigestion.  The Veteran essentially asserted that these conditions have persisted since the 2004 surgery.  

VA treatment records dated in March 2004 reflect that the Veteran underwent a surgical removal of a sebaceous cyst from the suprapubic region.  Included in these records is a March 2004 treatment record, showing that the Veteran consented to the procedure.  Following the surgery, the Veteran developed a hematoma and infection, which required additional treatment.  

The private and additional VA treatment records show that the Veteran was treated for multiple conditions following his March 2004 surgery.  While these records, document the Veteran's complaints of conditions immediately following the March 2004 procedure, to include trouble sleeping, impotence, slight penile numbness, swelling, and abdominal pain, they are generally negative for a diagnosis of CFS, penile numbness, erectile dysfunction, or a gastrointestinal disorder.  VA treatment records dated in April 2004 document the Veteran's reports of swelling and his concerns regarding erectile dysfunction as a complication of the surgery; his treating physician advised him that after the inflammation associated with his surgery subsided, he would see improvement.  A March 2008 mental health record documents the Veteran's report that a 2004 surgery for a hernia resulted in his impotence.  During a June 2008 physical assessment, the Veteran denied having any heartburn, abdominal pain, vomiting, blood in his stool, diarrhea, constipation, dysuria, or hematuria; the physical examination revealed that his abdomen was soft and nontender, with normal bowel sounds.  Subsequent treatment records, dated up until January 2009, are negative for reports of any additional symptomatology associated with the claimed disorders. 

Associated with the claims file is an August 2004 letter from the Veteran's private treating physician, K.C.A., D.O.  Dr. K.C.A. noted that the Veteran had complaints relative to a cyst removal surgery done at a VA hospital, which was not felt to be malignant at the time.  The physician stated that he examined the Veteran in August 2004 and that the Veteran had multiple problems since the VA procedure, including but not limited to chronic pain at the surgical site, loss of sensation to his penis, and significant erectile dysfunction.  He went on to say that the Veteran did not have these problems prior to his surgical procedure and that it was his medical opinion that is symptoms were more likely than not a direct result of the procedure.  Dr. K.C.A. also stated that the Veteran's psychiatric disorders had been compounded by the added stress and anxiety.  

The Veteran reiterated his contentions in statements dated throughout the pendency of the appeal.  Of particular note is a July 2004 statement, wherein the Veteran reported that he had chronic fatigue caused by a lack of sleep.  

In January 2008, the Veteran underwent VA genitourinary examination.  The associated examination report essentially document the Veteran's report of chronic fatigue and sleep disturbances.  In addition, he reported experiencing severe abdominal pain, penile numbness, and a loss of sexual function and the ability to achieve an erection.  He essentially stated that he had not been treated for his symptoms and denied having any gastrointestinal complaints.  The examiner noted his review of the August 2004 opinion letter from Dr. K.C.A.  The physical examination revealed that the Veteran's abdomen was soft, with no organomegaly or pulsatile masses; there were bowel sounds present in all four quadrants.  A vertical scar was observed in the epigastric area, which the Veteran reported was due to childhood hernia surgery.  An additional 2 x 3 cm scar was noted in the suprapubic area.  The Veteran complained of pain to palpation of the scar in the suprapubic area and guarded the area with his hands.  There was no evidence of adherence to any underlying tissue; the texture of the scar was normal; and the scar was determined to be stable.  The examiner noted that the scar was slightly depressed and superficial in nature.  There was no inflammation, edema, keloid formation, or a limitation of motion or function caused by the scar.  The examination revealed that the Veteran was circumcised, and without any penile deformities or inguinal hernias.  The associated laboratory testing revealed normal testosterone and prostate specific antigen levels.  

Following the examination, the diagnosis was subjective genitourinary complaints without any objective findings at this time.  No CFS, penile or erectile dysfunction disorders, or gastrointestinal diagnoses were rendered following the clinical examination.  The examiner stated that the VA surgery was normally a routine outpatient procedure.  He opined that there should be no physiological, anatomical, or hormonal connection to the cystectomy and the Veteran's current subjective genitourinary complaints.  The examiner stated that to opine otherwise would be mere speculation.

Analysis- CFS, Penile Numbness and Erectile Dysfunction, 
and Gastrointestinal Disorder

Based on the foregoing, the Board finds that service connection is not warranted for CFS, a penile numbness and erectile dysfunction disorder, or a gastrointestinal disorder to include under the provisions of 38 U.S.C.A. § 1151.  The initial question in this case is whether an additional CFS, penile numbness and erectile dysfunction, or a gastrointestinal disability due to VA medical or surgical treatment has been shown.  As discussed below, the competent and credible medical and lay evidence does not show that the Veteran has the disorders in question, or that any such disorders are related to his March 2004 VA surgery.  

With respect to these claims, the objective medical evidence of record does not show that the Veteran currently has CFS, penile numbness and erectile dysfunction, or a gastrointestinal disorder attributable to his 2004 VA cystectomy.  The Veteran has generally alleged that he has chronic fatigue due to poor sleep as a result of his 2004 VA surgery.  However, the Board notes that the symptoms associated with a sleep disorder have been included in a separate claim for service connection for a psychiatric disorder addressed below.  The Veteran has not asserted and the medical evidence does not show that he has been diagnosed with CFS.  

While the Veteran has complained of penile numbness, erectile dysfunction, and gastrointestinal symptomatology following his VA surgery, there is no medical evidence of current treatment for these conditions or that he currently has these diagnoses.  Here, the Board acknowledges the August 2004 letter from Dr. K.C.A. essentially that the Veteran experienced loss of sensation to his penis and erectile dysfunction following his 2004 surgery.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board initially notes that although Dr. K.C.A. diagnosed the Veteran with penile numbness and erectile dysfunction within the months following his surgery, he did not provide any clinical evidence to support his diagnosis or provide a medical basis to support his conclusion that these conditions were related to his 2004 VA surgery.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, the Board finds his opinion to carry little probative weight as to whether the claimed disabilities currently exist.

Furthermore, although the Veteran may have experienced these symptoms soon after his surgery, the medical evidence indicates that these conditions have resolved as the current medical evidence does not show that he is currently diagnosed with penile numbness, erectile dysfunction, or a gastrointestinal disorder.  Indeed, the Veteran himself reported during the January 2008 VA examination that he did not have any gastrointestinal problems and he denied any treatment for the claimed disorders.  He underwent a VA clinical examination in January 2008, at which time the examiner essentially determined that there was no objective evidence of the claimed disorders.  This opinion is considered probative as it was based upon a complete review of the Veteran's entire claims file and clinical examination of the Veteran, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

While the Veteran is competent to report symptoms associated with these claims, as they are readily identifiable by the lay person, the Veteran's lay statements and testimony lack credibility and therefore, probative value.  Credibility is in doubt because there is no evidence of underlying pathology evident to cause the claimed symptomatology.  A VA examination was provided in 2008 to specifically to assess this point, but there was no objective medical evidence to support the Veteran's assertions.  There is no evidence that the Veteran takes any medication or receives other medical treatment to address any underlying pathology or ameliorate these symptoms.  Indeed, since 2004, there is no clinical evidence to support the Veteran's assertions.  As such, the Board finds the January 2008 VA examination report credible and probative in it's findings that there was no objective evidence of the claimed disabilities. 

Consistent with the analogy to a service-connection claim, since a section 1151 claim is a claim for disability compensation, a Veteran is not only required to establish that additional disability occurred following VA treatment, but "must still submit sufficient evidence of a causal nexus between that event and his or her current disability, i.e. that additional disability was due to VA medical care to be ultimately successful on the merits of the claim."  See Wade v. West, 11 Vet. App. 302, 305 (1998); see also Jimison v. West, 13 Vet. App. 75, 77- 78 (1999) (claim for benefits under 38 U.S.C. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment).  In this case, the objective medical evidence does not show that the Veteran currently has diagnosed CFS, penile numbness, erectile dysfunction, or gastrointestinal disorders.  

In this regard, the Board acknowledges that during the January 2008 VA examination, the Veteran reported having pain in the area of the suprapubic scar associated with his 2004 VA surgery.  However, all subsequent medical records are negative for any reports of abdominal pain or objective evidence of a gastrointestinal disorder.  Moreover, following clinical examinations, the January 2008 examiner essentially concluded that there was no physiological, anatomical, or hormonal connection to the Veteran's subject complaints.  To the extent the medical evidence of record contains complaints, treatment, or a diagnosis of abdominal pain, the Board notes that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In this case, the objective evidence does not show that the Veteran has CFS, penile numbness, erectile dysfunction, and gastrointestinal disability due to his 2004 VA surgery.  Again, the Board highlights that the Veteran himself attributes his fatigue to sleep impairments and not to an actual diagnosed CFS disorder and has denied treatment for the other claimed disorders.  Moreover, the competent medical evidence is negative for CFS, penile numbness, erectile dysfunction, and gastrointestinal diagnoses.  As such, there is no basis to grant service connection for these claims.  As the competent and credible lay and medical evidence does not show any additional disability as a result of VA medical treatment, the claims for compensation pursuant to 38 U.S.C. § 1151 fail on this basis alone

The Veteran clearly believes his claimed disabilities, claimed as CFS, penile numbness, erectile dysfunction, and a gastrointestinal disorder, due to his 2004 VA surgery.  However, he is not competent in this regard.  Such complex diagnoses and determinations of etiology require specialized medical training and expertise that a lay person such as the Veteran lacks.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); see also 38 C.F.R. § 4.159(a)(2).

As to the issue of consent, the Veteran reports that he was advised to undergo surgery to removal a sebaceous cyst.  While he claims that the surgery was unnecessary, the Veteran agreed to it.  The claims file reflects that he signed an informed consent as to his surgery in March 2004.  Furthermore, the Veteran has not suggested at any point that he did not consent to the treatment.  Therefore, causation has not been shown, and the criteria for a claim under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the Veteran's claim in this instance is denied

The Board finds that the preponderance of the evidence is against the Veteran's 38 U.S.C.A. § 1151 claim for CFS, penile numbness and erectile dysfunction, and a gastrointestinal disorder.  Consequently, the benefit-of- the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5207(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 




								[Continued on Next Page]


ORDER

Service connection for CFS, to include under the provision of 38 U.S.C.A. § 1151, is denied.

Service connection for penile numbness and erectile dysfunction, to include under the provision of 38 U.S.C.A. § 1151, is denied.

Service connection for a gastrointestinal disorder, to include under the provision of 38 U.S.C.A. § 1151, is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Bladder/Urinary Disorder

As noted above, the Veteran has claimed that he currently has bladder disorder as a result of his March 2004 VA surgery to remove a sebaceous cyst.  Specifically, he reported that following the surgery he experienced bladder spasms, bladder irritation, and urinary dribbling.  According to the Veteran, he has a bladder disorder that has persisted since the 2004 surgery.  

Following a review of the medical evidence of record, it is unclear whether the Veteran currently has a bladder disorder related to his 2004 VA surgery.  The Veteran's VA treatment records show that he reported some urinary symptomatology prior and subsequent to his March 2004 VA cyst surgery, as a March 2001 treatment record documents his report of post void dribbling.  Treatment records dated in April 2004 show that following the Veteran's surgery, he reported bladder pain, urinary frequency and bladder spasms.  In an August 2004 letter, the Veteran's private treating physician Dr. K.C.A. reported that following his VA surgery the Veteran had multiple problems.  In January 2008, the Veteran underwent a VA genitourinary examination, at which time the diagnosis was, in part, subjective genitourinary complaints without any objective findings at this time.  However, a subsequent January 2009 treatment record reflects that the Veteran was previously prescribed medication to treat his bladder spasms and that he requested that he restart this medication; the requested medication was prescribed.

The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Although the Veteran underwent a VA genitourinary examination in January 2008 at which time there was no objective evidence of a genitourinary disorder, subsequent VA treatment records show that he has been prescribed medication to treat bladder spasms.  There is no objective evidence as to the etiology of the reported bladder spasms; essentially, it is unclear whether the Veteran bladder symptomatology is exists, and if so, whether it is related to his March 2004 VA surgery.  Under the circumstances, the Board finds that the RO/AMC shall arrange for the Veteran to undergo an appropriate VA genitourinary examination to determine the nature, extent, and etiology of any currently diagnosed bladder/urinary disorder, to include bladder spasm.  The examiner shall specifically opine whether any diagnosed bladder/urinary disorder is attributable to his 2004 VA cystectomy.  

Psychiatric Disorder

With respect to the psychiatric claim, the Veteran claimed that he has pre-existing psychiatric disorders that were aggravated by the March 2004 VA surgery.  In this regard, the RO determined that a claim for direct service connection for a psychiatric disorder was raised by the evidence of record, as the Veteran's service treatment records showed that the Veteran reported having a "nervous problem" at the time of his enlistment into the military and the subsequent treatment record shows that he was treated for anxiety while on active duty.  Having reviewed the evidence of record, the Board finds that additional development is needed with respect to both aspect of the Veteran's psychiatric disorder claim.  

Initially, the Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active military, naval, or air service after December 31, 1946, including peacetime Veterans.  38 U.S.C.A. § 1137.

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, if an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

As to the § 1151 claim, the Board notes that the Veteran underwent a VA mental disorders examination in January 2008.  The VA examiner noted that the Veteran had a previous diagnosis of bipolar disorder, depressed, which the Veteran claimed was aggravated by his 2004 VA cyst surgery.  The diagnosis of bipolar disorder, depressed, was confirmed following a clinical examination.  The VA examiner stated that in reviewing the Veteran's records prior and subsequent to his 2004 surgery, it did not appear to be any significant change in his Global Assessment Functioning (GAF) from 2001 to the time of the examination.  The examiner noted that the Veteran had suicide attempts prior to his 2004 surgery, but had not had any attempts since the procedure.  The examiner stated that it would be expected that if the Veteran's depression was truly worse, there may have been more attempts or significant alteration in his medications.  She stated that that there had been no significant changes in his medications through the years.  She essentially stated that the Veteran appeared to have ongoing symptomatology, rather than an aggravation or an increase in his symptoms.  

Subsequent VA treatment records suggest a possible increase in the severity of the Veteran's psychiatric symptomatology.  A March 2008 treatment record documents the Veteran's report of difficulty sleeping and stress due to the VA appeal process.  Treatment records dated from June to September of 2008 show that the Veteran was admitted for inpatient treatment after reporting suicidal ideations and depression.  A GAF score of 45 was reported during this time.  It is unclear, however, whether any possible increase in the Veteran's psychiatric symptoms are related to his 2004 VA surgery.

With respect to whether service connection is warranted on a direct basis for the Veteran's psychiatric claim, the Veteran's service treatment records document his reported psychiatric symptomatology.  On his September 1981 enlistment report of medical history, the Veteran reported having nervous trouble; the medical examiner noted that the Veteran was nervous at times, but he was not prescribed medication to treat this symptom.  He continued to report nervous trouble in April 1982 and April 1984.  A March 1985 service treatment record shows that the Veteran reported feeling anxious; following a physical examination he was diagnosed with anxiety.  

The Veteran underwent an additional VA mental disorders examination in August 2009 to determine whether a relationship exist between his current psychological disorder and the episode of psychiatric treatment during his military service.  Following a clinical examination and review of the claims file, the examiner opined that the Veteran's current psychiatric disorder was not caused by or the result of his military service.  The examiner stated that symptoms of bipolar disorder existing prior to the Veteran's enlistment were documented in multiple medical records and were reported by the Veteran during the examination.  However, the examiner did not address whether the Veteran's pre-existing psychiatric symptoms were aggravated by his military service.

Given the foregoing, the Board finds that additional development is needed with respect to the psychiatric disorder claim.  As described above, it is unclear from the medical evidence of record whether the Veteran's current psychiatric disorder was aggravated by his military service or the 2004 VA cyst removal surgery.  As explained above, VA's duty to assist by providing a medical examination or obtaining a medical opinion is trigged when the medical evidence of record is inadequate with which to make a decision on a claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In this case, the Board finds that current medical evidence of record is inadequate as it does not fully address whether the Veteran's pre-existing psychiatric disorder was aggravated by his military service or by his 2004 VA cystectomy.  As such, the Board finds that the Veteran should be afforded an appropriate VA examination to obtain appropriate medical opinions with respect to this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange the Board finds that the RO/AMC shall arrange for the Veteran to undergo a VA genitourinary examination to determine the nature, extent, and etiology of any currently diagnosed bladder/urinary disorder, to include bladder spasm.  All diagnostic testing and evaluation deemed necessary should be performed.  The examiner must review the entire claims file, to include the medical records associated with the March 2004 VA cyst surgery, and the associated examination report must reflect that the claims file was reviewed.  The examiner shall opine whether the Veteran currently suffers from a bladder/urinary disability, and if so, whether it is at least as likely as not (at least a 50 percent or greater probability) any identified disability(ies), to include the bladder spasms condition, resulted from carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault; or an event not reasonably foreseeable.  

A complete rationale for any opinion expressed shall be provided.  In providing the requested opinion, the examiner must discuss and reconcile any additional opinions of record, to include the August 2004 opinion from Dr. K.C.A. and the January 2008 VA opinion, or any contradictory evidence regarding the above.  If the examiner finds it impossible to provide the requested opinion without resorting to mere speculation, he or she must so indicate and further explain why an opinion cannot be rendered.

2.  The RO/AMC shall schedule the Veteran for an appropriate examination to assess the nature and severity of his current psychiatric disorder.  All diagnostic testing and evaluation deemed necessary should be performed.  The examiner must review the entire claims file, to include the medical records associated with the March 2004 VA cyst surgery, and the associated examination report must reflect that the claims file was reviewed.  

Following the review of the claims file and clinical examination, the examiner must complete the following:

(a) Opine whether it is at least as likely as not (at least a 50 percent or probability) that the Veteran's current psychiatric disorder was caused or aggravated by the March 2004 VA cystectomy.  The examiner must also address whether the Veteran's psychiatric disorder resulted from or was aggravated by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault; or an event not reasonably foreseeable.  In rendering the requested opinion, the examiner must consider and discuss the Veteran's report of an increase in psychiatric symptomatology following the 2004 VA cystectomy.  

(b)  Opine whether any pre-existing psychiatric disorder increased in severity during the Veteran's period of active service (beyond the natural progression of the disease if applicable);

(c)  Opine whether it is at least as likely as not (at least a 50 percent probability) that any current psychiatric disorder was caused or aggravated by the Veteran's period of active service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing the requested opinions, the examiner must discuss and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered.

3.  The RO/AMC shall then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the Veteran's claims.

4.  Thereafter, the RO/AMC shall readjudicate the Veteran's claims for service connection.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond. The case should then be returned to the Board following appropriate appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


